UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 13, 2011 (January 11, 2011) SL GREEN REALTY CORP. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) MARYLAND (STATE OF INCORPORATION) 1-13199 13-3956775 (COMMISSION FILE NUMBER) (IRS EMPLOYER ID. NUMBER) 420 Lexington Avenue New York, New York (ZIP CODE) (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (212) 594-2700 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) On January 11, 2011, our Board of Directors appointed Mr. Craig M. Hatkoff as a Class I member of our Board of Directors, with a term expiring in 2013, and as a member of the Nominating and Corporate Governance Committee of our Board of Directors.There is no arrangement or understanding between Mr. Hatkoff and any other persons pursuant to which Mr. Hatkoff was appointed as a director.There are no related party transactions between us and Mr. Hatkoff, and as of the date hereof Mr. Hatkoff does not own any of our shares of common stock.Mr. Hatkoff has been awarded 1,467shares of restricted stock and 6,000 stock options,and he will participate in the compensation arrangements for non-employee directors as described in our Restated Proxy Statement, filed with the Securities and Exchange Commission on April 30, 2010.A copy of the press release announcing the appointment of Mr. Hatkoff is hereby incorporated by reference and attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Exhibit Press Release, dated January 11, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SL GREEN REALTY CORP. /s/ Andrew S. Levine Andrew S. Levine Chief Legal Officer and General Counsel Date:January 13, 2011 3
